Case 1:17-cr-00101-LEK Document 434-1 Filed 03/19/19 Page 1 of 2   PageID #: 3799




                        DECLARATION OF COUNSEL

    Comes now standby defense counsel Lars Robert Isaacson, and

    hereby provides the following Declaration of Counsel concerning

    this case.

    I, LARS ISAACSON, hereby declare as follows:

       1. The facts and statements set forth in the foregoing document

          are true and correct to the best of my knowledge,

          information, and belief.

       2. On or about February 24, 2019, Mr. Williams sent me the

          attached Exhibit “A” via Corrlinks and requested that I file

          it for him.

       3. It should be noted that declarant took no part in the

          preparation of this or other motions filed by Defendant and

          makes      no    representation     of    his   agreement       or

          appropriateness of said motions.
Case 1:17-cr-00101-LEK Document 434-1 Filed 03/19/19 Page 2 of 2   PageID #: 3800




    I declare under penalty of perjury that the foregoing statements

    are true and correct, to the best of my knowledge, information,

    and belief.

           Dated March 19, 2019



                                  Respectfully submitted,


                                       /s/ Lars Isaacson
                                  LARS ROBERT ISAACSON
                                  Standby Attorney for
                                  Defendant Anthony T. Williams
